EXHIBIT 10.47

 

Revised per Minnesota Laws 2001

Chapter 215 - Effective for Bonds

Posted on or after January 1, 2002

 

STATE OF MINNESOTA

 

DEPARTMENT OF COMMERCE

 

SURETY BOND OF SELF-INSURER OF WORKERS’ COMPENSATION

 

IN THE MATTER OF THE CERTIFICATE OF

 

LABOR READY, INC.

 

 

for its subsidiary

 

SURETY BOND

LABOR READY MIDWEST, INC.

 

NO. 1316053

 

 

PREMIUM:

 

$5,810.00

Employer, Certificate No:

 

KNOW ALL PERSONS BY THESE PRESENTS:

 

That LABOR READY MIDWEST, INC. whose address is 1015 A Street, Tacoma,
Washington

 

98402 as

(Employer)

Principal, and GREAT AMERICAN INSURANCE COMPANY a corporation organized under
the laws of Ohio and authorized to transact a general surety business in the
State of Minnesota, as Surety, are held and firmly bound to the State of
Minnesota in the penal sum
of EIGHT HUNDRED TWENTY-NINE THOUSAND NINE HUNDRED THIRTY AND 00/100—dollars
($829,930.00***)
for which payment we bind ourselves, our heirs, executors, administrators,
successors, and assigns, jointly and severally, firmly by these presents.

 

WHEREAS in accordance with Minnesota Statutes, chapter 176, the principal
elected to self-insure, and made application for, or received from the
commissioner of commerce of the state of Minnesota, a certificate to
self-insure, upon furnishing of proof satisfactory to the commissioner of
commerce of ability to self-insure and to compensate any or all employees of
said principal for injury or disability, and their dependents for death incurred
or sustained by said employees pursuant to the terms, provisions, and
limitations of said statute;

 

NOW THEREFORE, the conditions of this bond or obligation are such that if
principal shall pay and furnish compensation, pursuant to the terms, provisions,
and limitations of said statute to its employees for injury or disability, and
to the dependents of its employees, then this bond or obligation shall be null
and void; otherwise to remain in full force and effect.

 

FURTHERMORE, it is understood and agreed that:

 

--------------------------------------------------------------------------------


 

1.     This bond may be amended, by agreement between the parties hereto and the
commissioner of commerce as to the identity of the principal herein named; and,
by agreement of the parties hereto, as to the premium or rate of premium. Such
amendment must be by endorsement upon, or rider to, this bond, executed by the
surety and delivered to or filed with the commissioner.

 

2.     The surety does, by these presents, undertake and agree that the
obligation of this bond shall cover and extend to all past, present, existing,
and potential liability of said principal, as a self-insurer, to the extent of
the penal sum herein named without regard to specific injuries, date or dates of
injuries, happenings or events.

 

3.     The penal sum of this bond may be increased or decreased, by agreement
between the parties hereto and the commissioner of commerce, without impairing
the obligation incurred under this bond for the overall coverage of the said
principal, for all past, present, existing, and potential liability, as a
self-insurer, without regard to specific injuries, date or dates of injuries,
happenings or events, to the extent, in the aggregate, of the penal sum as
increased or decreased.  Such amendment must be by endorsement.

 

4.     The aggregate liability of the surety hereunder on all claims whatsoever
shall not exceed the penal sum of this bond in any event.

 

5.     This bond shall be continuous in form and shall remain in full force and
effect unless terminated as follows:

 

(a)     The obligation of this bond shall terminate upon written notice of
cancellation from the surety, given by registered or certified mail to the
commissioner of commerce, state of Minnesota, save and except as to all past,
present, existing, and potential liability of the principal incurred, including
obligations resulting from claims which are incurred but not yet reported, as a
self-insurer prior to effective date of termination.  This termination is
effective 60 days after receipt of notice of cancellation by the commissioner of
commerce, state of Minnesota.

 

(b)     This bond shall also terminate upon the revocation of the certificate to
self-insure, save and except as to all past, present, existing, and potential
liability of the principal incurred, including obligations resulting from claims
which are incurred but not yet reported, as a self-insurer prior to effective
date of termination.  The principal and the surety, herein named, shall be
immediately notified in writing by said commissioner, in the event of such
revocation.

 

6.     Where the principal posts with the commissioner of commerce, state of
Minnesota, or the state treasurer, state of Minnesota, a replacement security
deposit, in the form of a surety bond, irrevocable letter of credit, cash,
securities, or any combination thereof, in the full amount as may be required by
the commissioner of commerce, state of Minnesota, to secure all incurred
liabilities for the payment of compensation of said principal under Minnesota
Statutes, chapter 176, the surety is released from obligations under the surety
bond upon the date of acceptance by the commissioner of commerce, state of
Minnesota, of said replacement security deposit.

 

7.     If the said principal shall suspend payment of workers’ compensation
benefits or shall become insolvent or a receiver shall be appointed for its
business, or the commissioner of commerce, state of Minnesota, issues a
certificate of default, the undersigned surety will become liable for the
workers’ compensation obligations of the principal on the date benefits are
suspended.

 

2

--------------------------------------------------------------------------------


 

The surety shall begin payments within 14 days under paragraph 8, or 30 days
under paragraph 10, after receipt of written notification by certified mail from
the commissioner of commerce, state of Minnesota, to begin payments under the
terms of this bond.

 

8.     If the surety exercises its option to administer claims, it shall pay
benefits due to the principal’s injured workers within 14 days of the receipt of
the notification by the commissioner of commerce, state of Minnesota, pursuant
to paragraph 7, without a formal award of a compensation judge, the commissioner
of labor and industry, any intermediate appellate court, or the Minnesota
supreme court and such payment will be a charge against the penal sum of the
bond.  Administrative and legal costs and payment of assessments incurred by the
surety in discharging its obligations and payment of the principal’s obligations
for administration and legal expenses and payment of assessments under Minnesota
Statutes, chapters 79A and 176, shall also be a charge against the penal sum of
the bond.

 

9.     If any part or provision of this bond shall be declared unenforceable or
held to be invalid by a court of proper jurisdiction, such determination shall
not affect the validity or enforceability of the other provisions or parts of
this bond.

 

10.   If the surety does not give notice to the (self-insurer’s security fund)
(commercial self-insurance group security fund) and the commissioner of
commerce, state of Minnesota, within five business days of receipt of written
notification from the commissioner of commerce, state of Minnesota, pursuant to
paragraph 7, to exercise its option to administer claims pursuant to paragraph
8, then the (self-insurer’s security fund) (commercial self-insurance group
security fund) will assume the payments of the workers’ compensation obligations
of the principal pursuant to Minnesota Statutes, chapter 176.  Administrative,
legal, actuarial, and other direct costs attributed to the principal shall also
be a charge against the penal sum of the bond.  The surety shall pay, within 30
days of the receipt of the notification by the commissioner of commerce, state
of Minnesota, pursuant to paragraph 7, to the (self-insurer’s security fund)
(commercial self-insurance group security fund) as an initial deposit an amount
equal to 50 percent of the penal sum of the bond, and shall thereafter, upon
notification from the (self-insurer’s security fund) (commercial self-insurance
group security fund) that the balance of the initial deposit, including interest
earned as provided below with respect to the segregated account, had fallen to
ten percent of the penal sum of the bond, remit to the (self-insurer’s security
fund) (commercial self-insurance group security fund) an amount equal to an
additional ten percent of the penal sum of the bond.  All such payments will be
a charge against the penal sum of the bond.  The initial deposit and all
subsequent deposits shall be deposited by the (self-insurer’s security fund)
(commercial self-insurance group security fund) into a segregated,
interest-bearing account.  These deposits, together with any interest earned
thereon, shall be used to satisfy all obligations of the surety hereunder.  Upon
determination that there are no remaining reserves for any known claims covered
under the bond, the balance of the account, including any interest earned
thereon, shall be paid to the surety.

 

Said repayment of the funds to the surety will not discharge the bond, which
shall remain in full force and effect as to all past, present, existing, and
potential liability of the principal incurred, including obligations resulting
from claims which are incurred but not yet reported, as a self-insurer prior to
the effective date of termination of the bond.

 

11.   Disputes concerning the posting, renewal, termination, exoneration, or
return of all or any portion of the principal’s security deposit or any
liability arising out of the posting or failure to post security, or the
adequacy of the security or the reasonableness of administrative costs,
including legal costs, arising between or among a surety, the issuer of an
agreement of assumption and

 

3

--------------------------------------------------------------------------------


 

guarantee of workers’ compensation liabilities, the issuer of a letter of
credit, any custodian of the security deposit, the principal, or the
(self-insurer’s security fund) (commercial self-insurance group security fund)
shall be resolved by the commissioner of commerce pursuant to Minnesota
Statutes, chapters 79A and 176.

 

12.   Written notification to the surety required by this bond shall be sent to:

 

 

GREAT AMERICAN INSURANCE COMPANY

 

Name of Surety

 

 

 

SURETY CLAIMS DEPARTMENT

 

To the attention of Person or Position

 

 

 

580 WALNUT STREET

 

Address

 

 

 

CINCINNATI, OHIO 45202

 

City, State, Zip

 

Written notification to the principal required by this bond shall be sent to:

 

 

LABOR READY, MIDWEST, INC.

 

Name of Principal

 

 

 

DIRECTOR OF RISK MANAGEMENT

 

To the attention of Person or Position

 

 

 

1015 A STREET

 

Address

 

 

 

TACOMA, WASHINGTON 98402

 

City, State, Zip

 

13.   This bond is executed by the surety to comply with Minnesota Statutes,
chapter 176, and said bond shall be subject to all terms and provisions thereof.

 

 

GREAT AMERICAN INSURANCE COMPANY

 

Name of Surety

 

 

 

580 WALNUT STREET

 

Address

 

 

 

CINCINNATI, OHIO 45202

 

City, State, Zip

 

THIS bond is executed under an unrevoked appointment or power of attorney.

 

4

--------------------------------------------------------------------------------


 

I certify (or declare) under penalty of perjury under the laws of the state of
Minnesota that the foregoing is true and correct.

 

DECEMBER 6, 2001

 

/s/ Patrick D. Dineen

 

Date

Signature of Attorney-in-Fact

 

 

 

Patrick D. Dineen

 

 

Printed or Typed Name of Attorney-in-Fact

 

A copy of the transcript or record of the unrevoked appointment, power of
attorney, bylaws, or other instrument, duly certified by the proper authority
and attested by the seal of the insurer entitling or authorizing the person who
executed the bond to do so for and in behalf of the insurer, must be filed in
the office of the commissioner of commerce or must be included with this bond
for such filing.

 

This section is effective for bonds posted on or after January 1, 2002.

 

GREAT AMERICAN INSURANCE COMPANY®

Administrative Office:  580 WALNUT STREET • CINCINNATI, OHIO 4522 • 513-369-5000
• FAX 513-723-2740

 

The number of persons authorized by

 

 

this power of attorney is not more than

 

 

SEVEN

 

 

No. 0 17201

 

POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS:  That the GREAT AMERICAN INSURANCE COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Ohio, does hereby nominate, constitute and appoint the person or persons
named below its true and lawful attorney-in-fact, for it and in its name, place
and stead to execute in behalf of the said Company, as surety, any and all
bonds, undertakings and contracts of suretyship, or other written obligations in
the nature thereof; provided that the liability of the said Company on any such
bond, undertaking or contract of suretyship executed under this authority shall
not exceed the limit stated below.

 

Name

 

Address

 

Address

 

Limit of Power

JAY A. MILEY

 

KATHIE L. WIEGERS

 

ALL OF

 

ALL

PATRICK D. DINEEN

 

TEVY LOR

 

SEATTLE, WASHINGTON

 

UNLIMITED

HEIDI BOCKUS

 

SUZANNE HOLDEN

 

 

 

 

KRISTA M. STROMBERG

 

 

 

 

 

 

 

This Power of Attorney revokes all previous powers issued in behalf of the
attorney(s)-in-fact famed above.

IN WITNESS WHEREOF the GREAT AMERICAN INSURANCE COMPANY has caused these
presents to be signed and attested by its appropriate officers and its corporate
seal hereunto affixed this 8th day of October, 2001

Attest

 

GREAT AMERICAN INSURANCE COMPANY

 

5

--------------------------------------------------------------------------------


 

STATE OF OHIO, COUNTY OF HAMILTON - ss:

On this 8th day of October, 2001, before me personally appeared DOUGLAS R.
BOWEN, to me known, being duly sworn, deposes and says that he resides in
Cincinnati, Ohio, that he is the Divisional Senior Vice President of the Bond
Division of Great American Insurance Company, the Company described in and which
executed the above instrument; that he knows the seal of the said Company; that
the seal affixed to the said instrument is such corporate seal; that it was so
affixed by authority of his office under the By-Laws of said Company, and that
he signed his name thereto by like authority.

 

This Power of Attorney is granted by authority of the following resolutions
adopted by the Board of Directors of Great American Insurance Company by
unanimous written consent dated March 1, 1993.

 

RESOLVED:  That the Division President, the several Division Vice Presidents and
Assistant Vice Presidents, or any, one of them, be and hereby, is authorized
from time to time, to appoint  one or more Attorneys-in-Fact to execute on
behalf of the Company, as surety, any and all bonds, undertakings and contracts
of suretyship, or other written obligations in the nature thereof; to prescribe
their respective duties and the respective limits of their authority; and to
revoke any such appointment at any time.

 

RESOLVED FURTHER:  That the Company seal and the signature of any of the
aforesaid officers and any Secretary or Assistant Secretary of the Company may
be affixed by facsimile to any power of attorney or certificate of either given
for the execution of any bond, undertaking, contract or suretyship, or other
written obligation in the nature thereof, such signature and seal when so used
being hereby adopted by the Company as the original signature of such officer
and the original seal of the Company, to be valid and binding upon the Company
with the same force and effect as though manually affixed.

 

CERTIFICATION

 

I, Ronald C. Hayes, Assistant Secretary of Great American Insurance Company, do
hereby certify that the foregoing Power of Attorney and the Resolutions of the
Board of Directors of March 1, 1993 have not been revoked and are now in full
force and effect.

 

Signed and sealed this 6th day of December, 2001.

 

 

 

 

All-Purpose

Certificate of Acknowledgment

 

State of          Washington

 

 

6

--------------------------------------------------------------------------------


 

County of      King

 

On December 6, 2001 before me, Heidi Bockus

DATE                     NAME OF NOTARY PUBLIC

 

personally appeared Patrick D. Dineen

NAME(S) OF SIGNER(S)

 

ý  personally known to me – OR

  proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signatures on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

 

 

Witness my hand and official seal.

 

 

 

/s/ Heidi Bockus

 

 

SIGN URE OF NOTARY PUBLIC

 

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and prevent fraudulent reattachment of this form.

 

CAPACITY CLAIMED BY SIGNER

 

DESCRIPTION OF ATTACHED DOCUMENT(S)

 

Attorney-in-Fact

 

Type of Document

 

 

 

 

 

 

Surety Bond of Self-Insurer of Workers’

 

 

 

Compensation – Bond No. 1316053

 

 

 

 

 

Number of Pages

 

 

 

 

 

 

Six (6)

 

 

 

 

 

Date of Document

 

 

 

 

 

 

December 6, 2001

 

 

 

 

 

Signer(s) Other Than Named Above

 

 

 

 

 

 

Labor Ready Midwest, Inc.

 

7

--------------------------------------------------------------------------------


 

SIGNER IS REPRESENTING:

NAME OF PERSON(S) OR ENTITY(IES)

 

Great American Insurance Company

 

8

--------------------------------------------------------------------------------